                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

MARY DUKES,

      Plaintiff,

v.                                              Case No. 8:18-cv-2176-T-60JSS

AIR CANADA,

      Defendant.
__________________________________/

            ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Julie S. Sneed. (Doc. # 48). By the thorough and well-

reasoned report and recommendation, Judge Sneed recommends that the Joint Motion

for Final Approval of Class Action Settlement (Doc. # 43) be granted and the Settlement

Agreement (Doc. # 43-2) be approved. Judge Sneed further recommends that

“Plaintiff’s Unopposed Motion for Award of Class Representative Service Award, and

for Attorneys’ Fees and Costs” (Doc. # 43) be granted. On January 28, 2020, Plaintiff

and Defendant filed their “Joint Notice of Non-Objection to Report and

Recommendation.” (Doc. # 49).

      Under the Federal Magistrates Act, Congress vested Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact

and recommendations for disposition by an Article III judge. 28 U.S.C. § 636(b)(1)(B).

After conducting a careful and complete review of the findings and recommendations, a


                                       Page 1 of 3
district judge may accept, reject, or modify the magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir.

1982).

         In the absence of specific objections, there is no requirement that a district judge

review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993). However, the district judge reviews legal conclusions de novo, even in the

absence of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28

F.3d 116 (11th Cir. 1994) (table). When no timely and specific objections are filed, case

law indicates the district judge should review the magistrate judge’s proposed findings

and recommendations using a clearly erroneous standard. See Gropp v. United

Airlines, Inc., 817 F. Supp. 1558, 1562 (M.D. Fla. 1993).

         After careful consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Sneed’s detailed and well-reasoned factual findings and legal conclusions,

including that the purported class meets all of the Rule 23(a) prerequisites and satisfies

Rule 23(b)(3); that the notice to the class was reasonable and the best notice practicable

under the circumstances; and that the Settlement Agreement is fair, reasonable, and

adequate. The Court also agrees with Judge Sneed that an award of 33.3% of the

Settlement Fund for attorneys’ fees and costs is reasonable under the circumstances of

this case, and that an incentive award of $5,000.00 to Ms. Dukes as the Representative

Plaintiff is reasonable, consistent with the incentive awards approved in other class




                                          Page 2 of 3
actions in this district, and adequately recognizes her efforts to obtain recovery for the

Settlement Class.

       It is therefore

       ORDERED, ADJUDGED, and DECREED:

       1. Judge Sneed’s Report and Recommendation (Doc. # 48) is AFFIRMED and

          ADOPTED and INCORPORATED BY REFERENCE into this Order for

          all purposes, including appellate review.

       2. The “Joint Motion for Final Approval of Class Action Settlement” (Doc. # 42)

          is hereby GRANTED, and the Settlement Agreement (Doc. # 42-2) is

          APPROVED.

       3. “Plaintiff’s Unopposed Motion for Award of Class Representative Service

          Award, and for Attorneys’ Fees and Costs” (Doc. # 43) is hereby GRANTED.

       4. Class Counsel is awarded $33,333.33 in reasonable attorneys’ fees and costs,

          which is equal to 33% of the Settlement Fund.

       5. Named Plaintiff, Mary Dukes, is awarded a service award of $5,000.00.

       6. On or before February 28, 2020, the parties shall submit a proposed

          stipulated form of final judgment or stipulation of dismissal.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 30th day of

January, 2020.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE


                                         Page 3 of 3
